2014 Ark. App. 582

                 ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                     No. CR-13-313



                                                 Opinion Delivered   October 29, 2014

 ANTWAN LAVON FOWLER          APPEAL FROM THE FAULKNER
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-2011-500]
 V.
                              HONORABLE DAVID L.
 STATE OF ARKANSAS            REYNOLDS, JUDGE
                     APPELLEE
                              REBRIEFING ORDERED


                          BRANDON J. HARRISON, Judge

       A jury found Antwan Fowler guilty of possession of a firearm by certain persons.

He now appeals his conviction, arguing that the circuit court erred in denying his motions

to suppress his statement to the police and evidence seized from his vehicle.           We

previously ordered rebriefing in this case due to deficiences in Fowler’s abstract and

addendum. Fowler v. State, 2014 Ark. App. 259. Because we again find Fowler’s brief

deficient, we order rebriefing.

       In our previous opinion, we noted that Fowler had failed to abstract counsels’

arguments or the circuit court’s ruling at the suppression hearing. We also explained that

an audio recording of the police officer’s interaction with Fowler, along with a transcript,

was played for the court and entered into evidence, but Fowler had not included this

audio recording in the addendum, nor had he abstracted the transcript. In the current

brief, the audio-recording transcript has been abstracted, but counsels’ arguments and the

circuit court’s ruling have not. The addendum remains unchanged as well.
                                             1
                                     2014 Ark. App. 582


       Rule 4-2(a)(5) requires an appellant to create an abstract of the material parts of all

the transcripts in the record. Information is material if it is essential for the appellate court

to confirm its jurisdiction, to understand the case, and to decide the issues on appeal, and

includes such material as counsels’ arguments and the ruling of the court. See Ark. Sup.

Ct. R. 4-2 (a)(5)(A). In addition, Rule 4-2(a)(8)(A)(i) requires the addendum to include

all items that are essential for the appellate court to understand the case and to decide the

issues on appeal, including exhibits such as CDs and DVDs.

       Pursuant to Arkansas Supreme Court Rule 4-2(b)(3), we order Fowler to file a

substituted brief curing these deficiencies within fifteen days from the entry of this order.

After service of the substituted brief, the State will have the opportunity to file a

responsive brief; or it may choose to rely on the brief previously filed in this appeal.

       We strongly advise Fowler’s counsel to examine our rules closely to ensure that no

additional deficiencies are present and to submit a compliant brief within the prescribed

time. Any subsequent rebriefing order in this criminal matter may result in a referral to

the Committee on Professional Conduct. See, e.g., Lee v. State, 375 Ark. 421, 291 S.W.3d
188 (2009) (per curiam).

       Rebriefing ordered.

       WALMSLEY and GRUBER, JJ., agree.

       Teresa Bloodman, for appellant.

       Dustin McDaniel, Att’y Gen., by: Vada Berger, Ass’t Att’y Gen., for appellee.




                                               2